By the Court, Harris, J.
The only question in this case is, whether the plaintiffs’ demand was barred by the statute of limitations. The defendants, when the plaintiffs’ cause of action accrued, were out of the state. The statute declares that in such a case, the action may be brought •within six years after their return into the state. (2 R. S. 297, § 27.) It is well settled that this provision is applicable as well to non-residents as to citizens going out of the state. (Ruggles v. Keeler, 3 John. 263. Cole v. Jessup, 2 Barb. 309.) This being so, the statute of limitations of this state never commenced to run against the plaintiffs’ demand, for it is not pretended that the defendants ever came into this state until the time when this action was commenced.
It was not pretended that the defendants could avail themselves of the Massachusetts statute of limitations, in this action. “ Statutes of limitations,” says Kent, Oh. J., in Ruggles v. Keeler, above cited, “ are municipal regulations, founded on local policy, which have no coercive authority abroad, and with which foreign or independent governments have no concern. *595The lex loci applies only to the validity or interpretation of contracts, and not to the time, mode or extent of the remedy.” It is, I admit, a very serious objection to this doctrine, that, as in this very case, antiquated demands may be revived and enforced, when the party happens to be found in some state where the statute of limitations is not available. But the consideration of this objection belongs to the legislature rather than to courts. It was held in this state as early as 1795, that our courts were bound to confine themselves to our own statute of limitations, and could not regard those of other states; (See Nash v. Tupper, 1 Caines, 402.)
[Albany General Term,
May 7, 1855.
It appeared upon the trial, that soon after the note in question became due, the holders received from the defendants as collateral security for the payment of the note, a new note which purported to have been indorsed by the father of the defendant W-ells, for $200. Subsequently the plaintiffs gave up the latter note to an agent of the defendants, upon receiving fifty per cent thereof, which was indorsed upon the original note. There is no ground, in fact, to support the position of the defendants that the plaintiffs had disposed of the collateral security to a third person. The proof is that the indorsed note was delivered to Penniman for the defendant Wells. There was no error committed upon the trial, and the judgment should be affirmed.
Parker, Wright and Harris, Justices.]